Citation Nr: 0020739	
Decision Date: 08/08/00    Archive Date: 08/17/00

DOCKET NO.  99-06 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel




INTRODUCTION

The veteran had active service from January 1945 to August 
1946.  The veteran died in October 1997.  The appellant is 
his widow.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  The cause of the veteran's death in October 1997 was 
carcinoma of the lung. 

2.  There is no medical evidence of a nexus between the 
veteran's fatal lung cancer, which was first shown decades 
after service, and any incident of active duty. 

3.  At the time of the veteran's death, service connection 
was in effect for a status-post right hip fracture with an 
Austin-Moore prosthesis, rated 60 percent; and residuals of a 
right ankle fracture, to include post-traumatic changes, 
rated 20 percent; the combined service-connected disability 
rating was 70 percent, and the veteran was also in receipt of 
special monthly compensation for loss of use of the right 
foot. 

4.  There is no medical evidence to show that the veteran's 
service-connected disabilities caused or materially 
contributed to his death.  





CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant alleges that she is entitled to service 
connection for the cause of the veteran's death.  
Specifically, the appellant argues that the veteran's 
service-connected right ankle and right hip disabilities 
worsened over time and caused the veteran to sustain several 
falls and to ultimately be confined to a wheel chair.  
Additionally, the veteran's right leg became weakened and he 
developed poor circulation in the leg and developed blood 
clots.  When the veteran was diagnosed with lung cancer, he 
underwent chemotherapy treatments.  The veteran's 
chemotherapy treatments were complicated by blood clot 
formations and the veteran refused further chemotherapy 
treatments allegedly due to the complications caused by the 
blood clots.  In August 1997, the veteran was admitted to the 
hospital with complaints of low back pain as a result of a 
fall and possible symptoms of early pneumonia.  The veteran 
remained in the hospital until the time of his death in 
October 1997.  The appellant does not argue that the 
veteran's lung cancer is attributable to a service-connected 
disability, but rather she argues that the veteran's service-
connected disabilities hastened the veteran's death by 
weakening his overall condition. 

Service connection for the cause of a veteran's death may be 
granted if the evidence establishes that the veteran died 
from a service-connected disability, which either caused or 
contributed substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).  Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including a tumor or cancer (to include lung cancer), if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Secondary service connection may be granted 
for a disability which is proximately due to or the result of 
an established service-connected disorder.  38 C.F.R. § 
3.310.  Secondary service connection includes instances in 
which an established service-connected disorder results in 
additional disability of another condition by means of 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).	

A veteran's death will be considered as having been due to a 
service-connected disability when such disability was either 
the principal or contributory cause of death.  See 38 C.F.R. 
§ 3.312(a) (1999).  A disability is a principal cause of 
death when it, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  See 38 C.F.R. § 3.312(b) 
(1999).  A contributory cause of death is one not related to 
the principal cause, which contributed substantially or 
materially, combined to cause death and aided or lent 
assistance to the production of death.  See 38 C.F.R. § 
3.312(c) (1999).

The threshold question in this case is whether the appellant 
has met her initial burden of submitting evidence to show 
that her claim, for service connection for the cause of the 
veteran's death, is well grounded, meaning plausible.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If she has not done so, there is no VA duty to 
assist her in developing the claim, and the claim must be 
denied. Id.

For a claim of service connection for the cause of the 
veteran's death to be well grounded, there must be competent 
medical evidence that an established service-connected 
disorder caused or contributed to death, or medical evidence 
that the conditions involved in death are linked to service 
or to an established service-connected condition.  Ruiz v. 
Gober, 10 Vet. App. 352 (1997); Johnson v. Brown, 8 Vet. App. 
423 (1995).

In this case, the veteran died in October 1997.  At the time 
of his death, service connection was in effect for status-
post right hip fracture with August-Moore prosthesis and 
limitation of motion of the right ankle secondary to 
fracture, post-traumatic changes.  A death certificate shows 
that the immediate cause of the veteran's death was lung 
cancer of one year's duration.  No other significant 
conditions were listed as contributing to the veteran's cause 
of death. 

The service medical records show no lung cancer.  A review of 
the post-service medical evidence on file shows that lung 
cancer was not apparent until decades after service.  There 
is no medical evidence of record to suggest a nexus between 
the veteran's fatal lung cancer and any incident of active 
duty, and it is not contended otherwise.  The thrust of the 
appellant's claim is that her husband's service-connected 
disabilities hastened or materially contributed to his death.  
During the veteran's lifetime, service connection was in 
effect for a status-post right hip fracture with an Austin-
Moore prosthesis, rated 60 percent; and residuals of a right 
ankle fracture, to include post-traumatic changes, rated 20 
percent; the combined service-connected disability rating was 
70 percent, and the veteran was also in receipt of special 
monthly compensation for loss of use of the right foot. 
   
Hospitalization records dated August 1997 to October 1997 
show that the veteran was hospitalized for treatment of low 
back pain as a result of a fall and early symptoms of 
pneumonia.  Upon his admission it was indicated that the 
veteran had been diagnosed previously with lung cancer and 
had undergone surgery for the same.  In addition to these 
hospitalization records, the appellant also submitted a 
statement from Gerald B. Zelenock, M.D. dated in June 1999.  
In his statement, Dr. Zelenock indicates that the veteran was 
under his care for peripheral vascular occlusive disease of 
the lower extremities with the right side being more 
problematic than the left side. 

In reviewing the aforementioned evidence, there is no 
indication that the veteran's right ankle or right hip 
orthopedic disabilities contributed in any way to his death.  
The appellant has not submitted any evidence to show that the 
veteran's death was caused by or contributed to by a service-
connected disability.  As such, the Board finds that the 
appellant's claim must be denied as not well grounded.  Ruiz, 
supra; Johnson, supra.

The Board has considered the appellant's statements to the 
effect that her husband's service-connected disabilities 
hastened or materially contributed to his death.  However, 
being a layperson, she is not competent to give an opinion 
regarding medical causation or diagnosis, and her statements 
on such matters do not serve to make the claim well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

